Citation Nr: 1611519	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  09-44 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for a left knee disability. 
 
2.  Entitlement to a disability evaluation in excess of 10 percent for a right knee disability. 
 
3.  Entitlement to a disability evaluation in excess of 10 percent for bilateral pes planus.
 
4.  Entitlement to a compensable disability evaluation for a bunion on the right foot. 
 
5.  Entitlement to a compensable disability evaluation for hallux valgus of the left foot. 
 
6.  Entitlement to a compensable disability evaluation for a left ankle disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from June 1993 to February 1994, from October 1995 to October 2000, and from June 2004 to June 2007.

This appeal comes before the Board of Veterans Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO in Roanoke, Virginia, is currently the Agency of Original Jurisdiction.

These claims were remanded by the Board in August 2013.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management Center.


REMAND

The Board finds that further development is required before the claims on appeal are adjudicated.

The matters of whether increased ratings are warranted for the Veteran's left and right knees, left and right foot and left ankle disabilities were remanded by the Board in August 2013, after which the Veteran was afforded VA examinations in September and October 2013.  In February 2016, the Veteran's representative submitted a statement indicating the Veteran's report of worsening symptoms related to the disabilities on appeal.  In particular, the Veteran reports continued worsening in the pain and range of motion of both of his knees, and also reports that these disabilities prevent him from performing many activities of daily living.  The Veteran also reports more pain and tenderness in his feet, with deterioration in his functional ability as a result.  The Veteran also suggested worsening pain with greater limitation of motion of the left ankle.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400   (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, new VA examinations are required to determine the current disability level for the Veteran's knees, feet and left ankle disabilities.

The originating agency should also undertake appropriate development to obtain any ongoing VA treatment records related to the Veteran's disabilities.  The record presently includes only records from the VA Medical Center (VAMC) in Washington, D.C., dated from July 3, 2008, through November 13, 2008.  An April 2012 supplemental statement of the case (SSOC), however, lists treatment records from this VA facility dated from November 2008 to February 2012 among the records reviewed by the RO.  These records are not found within the record before the Board, as they are not in the paper claims files, Virtual VA or the Veterans Benefits Management System.  On remand, all pertinent VA treatment records dated from November 13, 2008, to the present, must be added to the record before the Board.  38 C.F.R. § 3.159(c) (2) (2015).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include VA treatment records related to the claimed disabilities from the Washington, D.C., VAMC, or any other VA healthcare facility in which the Veteran received treatment for the claimed disabilities, since November 13, 2008.  These records must be placed in the record before the Board.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, afford the Veteran a VA examination(s) by an examiner(s) with the sufficient expertise to ascertain the current severity and manifestations of the service-connected left knee disability, right knee disability, bilateral pes planus, right foot bunion, left foot hallux valgus, and left ankle disability.  All pertinent evidence should be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

